Appeal by defendant, as limited by his brief, from so much of a sentence of the Supreme Court, Suffolk County# rendered January 21, 1974, as imposed a fine upon him of $1,000, payable within one year, upon a conviction of attempted robbery in the third degree, on a guilty plea. Sentence reversed insofar as appealed from, on the law. The sentence was invalid, as a matter of law, for failure to comply with section 80.00 of the Penal Law, which requires inter alia, that in order to impose a fine there must be a finding of a financial gain by the defendant from the commission of the crime (see People v. Yannicelli, 40 A D 2d 564, affd. 33 N Y 2d 621). No such finding was made by the sentencing court. In this determination, the District Attorney concurs. Hopkins, Acting P, J.# Martuseello, Cohalan, Christ and Munder, JJ., concur.